Citation Nr: 1108308	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-44 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 18, 2009, for the 30 percent disability rating assigned for limited motion of the left arm due to tendon tear and resultant bicipital tenosynovitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1953 to December 1955.

This appeal originally came before the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, continued the 20-percent disability rating that had been assigned for the Veteran's service-connected left arm disability.  In an April 2009 rating decision, the RO increased the disability rating to 30 percent, effective March18, 2009, the date a VA examination showed that the Veteran's left arm disability has worsened.  In June 2009, the Veteran submitted a notice of disagreement (NOD) disagreeing with the effective date assigned for the 30-percent disability rating.

As support of his claim, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2010.  The transcript of the hearing is associated with the claims folder and has been reviewed.  At the time of the hearing, the Veteran submitted additional evidence.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Before addressing the merits of the issue currently on appeal, the Board finds that additional development of the evidence is required.

In this case, the Veteran asserts that the effective date for the 30-percent disability rating for his service-connected left arm disability should be March 17, 2006, the date of receipt of the initial claim for an increased rating for his left arm disability, because his disability had progressively worsened prior to March 17, 2006.  

In this regard, generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

A review of the evidence of record reveals that, on March 17, 2006, the AOJ received from the Veteran a claim for, inter alia, an increased rating for his left arm disability.  He was provided a VA examination in August 2006.  He also submitted an undated private treatment record from Heartland Medical, P.C., but notes written on the private treatment record indicate that the Veteran reportedly received this treatment on October 31, 2006.  

VA treatment records dated from August 2006 to February 2007 also were associated with the claims file.  These VA treatment record show no complaints of, or treatment for, the service-connected left arm disability until February 2007.

Thereafter, the Veteran's private treating physician, M. L. Money, C.F.N.P., submitted a statement in October 2007, indicating that the Veteran has received treatment from him for his left arm disability since June 1, 2004.  The statement indicated that the Veteran's left arm had a range of motion of 85 degrees in lateral abduction, with forward abduction slightly less than lateral abduction, and 80 degrees inn internal rotation.  Each of these motions induced pain.  Upon inspection, his left bicep was reduced in size and malformed.  There was tenderness above the left bicep.  Muscle strength in the left bicep was less than the right.  However, this statement failed to indicate when these symptoms of the service-connected left arm disability manifested themselves.

Thereafter, the Veteran was provided another VA examination in March 2009.  This examination found that the Veteran's service-connected left arm disability had worsened.  Thus, in an April 2009 rating decision, the RO increased the rating of the Veteran's left arm disability to 30 percent, effective the date of the March 2009 VA examination.

During a January 2010 videoconference hearing, the Veteran testified that his left arm disability had worsened prior to 2006.  He stated that he began to receive treatment from M. L. Money, C.F.N.P., in June 2004, when he left arm symptomatology began to worsen.  As evidence, he provided a copy of a radiology report from Claiborne County Hospital that was dated January 19, 2010, although the date of March 17, 2006, had been handwritten on the report.  Also submitted were duplicate copies of the previously submitted private treatment record from Heartland Medical, P.C, and the statement from M. L. Money, C.F.N.P.

In this case, the Board finds that a remand is necessary to obtain a complete copy of treatment records from M. L. Money, C.F.N.P.  The Veteran has contended that he began to receive treatment from him in 2004, when his left arm disability worsened; thus, a complete copy of such treatment should be obtained to determine whether the Veteran's left arm disability had actually worsened prior to his claim for an increased rating in March 2006.  Furthermore, none of the private treatment records from M. L. Money, C.F.N.P. or from Heartland Medical, P.C., have been dated, and a complete copy of such records may assist in determining the dates the Veteran received treatment for his left arm, and whether he received such treatment prior to, or after, filing his claim for an increased rating in March 2006.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Contact the Veteran to identify any private physicians from whom he received treatment for his service-connected left arm disorder since 2004 until the present.  In particular, the Veteran has indicated that he received treatment from M. L. Money, C.F.N.P., and from Heartland Medical, P.C.  If any private treatment records exist, the RO should ask the Veteran to provide authorization of release for these records and obtain them or ask the Veteran to submit such records.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Readjudicate the Veteran's claim for entitlement to an effective date earlier than March 18, 2009, for the 30 percent disability rating assigned for limited motion of the left arm due to tendon tear and resultant bicipital tenosynovitis in light of any additional evidence received since the October 2009 statement of the case (SOC).  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



